DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 does not further defines its dependent claim 16.  Claim 17 is same as claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FUTAKI PG PUB 2020/0274679.
Re Claims 7, 12, 13, and 14, FUTAKI teaches in figure 19, a UE 12 (a terminal) includes a RF transceiver 1901 (a receiving section) and a SoC 1905 (a control section); in figure 17 [0126-0130], the UE 12 is configured with BWP #1 including a SSB and BWP # 2 not including any SSB; when the UE 12 camps on active BWP #1 (a first BWP), figure 17 (a system) teaches the UE 12 receiving from a RAN node (a base station see figure 18 includes a RF transceiver 1801 and Processor 1804)  a RRC configuration 1701 includes a measurement configuration corresponding to BWP #1 of the serving cell wherein the measurement configuration can indicate RS type as SSB for performing RLM in the active BWP#1 for the serving cell wherein the UE RRC layer receives one or more BWP configuration for each component carrier and plurality of 
Re Claim 8, figure 17 further teaches the UE 12 receiving BWP switching 1703 for switching from BWP#1 to BWP#2 (a second BWP) associated with different frequency (a frequency different See figure 9) and performing CSI-RS based RLM, step 1704.
Re Claims 9, 15, the UE transceiver (the receiving section) receives RLM configuration which includes the measurement configuration (information regarding correspondence between the SSB and first BWP) indicating the RS type is SSB based for performing RLM in the BWP #1 [0080-0082].
Re Claims 10, 16, 17, the BWP configuration includes for the SSB wherein Figure 9 teaches the BWP #1 (the first BWP) associated with a frequency range includes SSB#1 used by the UE SOC (the control section) for performing RLM [0096-0099] wherein SSB #1 transmitted in BWP #1 is associated with SSB duration (a frequency).
Re Claim 11, the UE RRC layer can receive indication to continuously perform RLM based on the same SSB in the serving cell [0103] (shared with first BWP and second BWP).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472